[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION MOTION TO STRIKE (#110)
CT Page 8825
Special Defenses are appropriate when they attack the validity, making, or enforcement of the note or mortgage. (See cases submitted by plaintiff). The First, Second, Third and Fourth Special Defenses do not contain any factual allegations which relate to the making validity or enforcement of the mortgage or note and, therefore, the Motion to Strike those defenses is granted
The Counterclaim, which alleges the same factual pattern does not arise out of the transaction alleged by the plaintiff (i.e., the note and mortgage) within the meaning of Practice Book § 116 and is therefore stricken. Bank of Hartford v. Kennedy, (Sup. CT Hartford-New Britain) (Aurigemma. J.) (July 12, 1993) (Submitted by plaintiff).
RUSH, JUDGE